Title: From Benjamin Franklin to Lord Howe, 20 July 1776
From: Franklin, Benjamin
To: Howe, Rear Adm. Richard, Viscount


When Franklin received permission from Congress to answer Howe’s letter of June 20, he did so on the same day. The reply went to Washington, who on July 30 sent it to the Eagle under a flag of truce. One of his emissaries described Howe’s reception of the letter. “I watched his countenance, and observed him often to express marks of surprise. When he had finished reading it, he said his old friend had expressed himself very warmly; that when he had the pleasure of seeing him last in England, he made him acquainted with his sentiments respecting the dispute between Great Britain and the colonies, and of his earnest desire that a reconciliation might take place equally honorable and advantageous to both. Possessed with these sentiments, and the most ardent desire to be the means of effecting this union, he had accepted the honor the King had done him in appointing him one of the commissioners; that, very unfortunately, a long passage prevented his arriving here before the declaration of independence took place.. . . I told him he had now a fair opportunity to mention to his friend Dr. Franklin, in a private letter, his design in coming out, and what his expectations from America were. This he declined; saying the doctor had grown too warm, and if he expressed his sentiments fully to him, he should only give him pain, which he would wish to avoid.”
 
My Lord,
Philada. July 20th. 1776.
I received safe the Letters your Lordship so kindly forwarded to me, and beg you to accept my Thanks.
The Official Dispatches to which you refer me, contain nothing more than what we had seen in the Act of Parliament, viz. Offers of Pardon upon Submission; which I was sorry to find, as it must give your Lordship Pain to be sent so far on so hopeless a Business.
Directing Pardons to be offered the Colonies, who are the very Parties injured, expresses indeed that Opinion of our Ignorance, Baseness, and Insensibility which your uninform’d and proud Nation has long been pleased to entertain of us; but it can have no other Effect than that of increasing our Resentment. It is impossible we should think of Submission to a Government, that has with the most wanton Barbarity and Cruelty, burnt our defenceless Towns in the midst of Winter, excited the Savages to massacre our Farmers, and our Slaves to murder their Masters, and is even now bringing foreign Mercenaries to deluge our Settlements with Blood. These atrocious Injuries have extinguished every remaining Spark of Affection for that Parent Country we once held so dear: But were it possible for us to forget and forgive them, it is not possible for you (I mean the British Nation) to forgive the People you have so heavily injured; you can never confide again in those as Fellow Subjects, and permit them to enjoy equal Freedom, to whom you know you have given such just Cause of lasting Enmity. And this must impel you, were we again under your Government, to endeavour the breaking our Sprit by the severest Tyranny, and obstructing by every means in your Power our growing Strength and Prosperity.

But your Lordship mentions “the Kings paternal Solicitude for promoting the Establishment of lasting Peace and Union with the Colonies.” If by Peace is here meant, a Peace to be entered into between Britain and America as distinct States now at War, and his Majesty has given your Lordship Powers to treat with us of such a Peace, I may venture to say, tho’ without Authority, that I think a Treaty for that purpose not yet quite impracticable, before we enter into Foreign Alliances. But I am persuaded you have no such Powers. Your Nation, tho’ by punishing those American Governors who have created and fomented the Discord, rebuilding our burnt Towns, and repairing as far as possible the Mischiefs done us, She might yet recover a great Share of our Regard and the greatest part of our growing Commerce, with all the Advantage of that additional Strength to be derived from a Friendship with us; I know too well her abounding Pride and deficient Wisdom, to believe she will ever take such Salutary Measures. Her Fondness for Conquest as a Warlike Nation, her Lust of Dominion as an Ambitious one, and her Thirst for a gainful Monopoly as a Commercial one, (none of them legitimate Causes of War) will all join to hide from her Eyes every View of her true Interests; and continually goad her on in these ruinous distant Expeditions, so destructive both of Lives and Treasure, that must prove as perrnicious to her in the End as the Croisades formerly were to most of the Nations of Europe. 
I have not the Vanity, my Lord, to think of intimidating by thus predicting the Effects of this War; for I know it will in England have the Fate of all my former Predictions, not to be believed till the Event shall verify it.
Long did I endeavour with unfeigned and unwearied Zeal, to preserve from breaking, that fine and noble China Vase the British Empire: for I knew that being once broken, the separate Parts could not retain even their Share of the Strength or Value that existed in the Whole, and that a perfect Re-Union of those Parts could scarce even be hoped for. Your Lordship may possibly remember the Tears of Joy that wet my Cheek, when, at your good Sister’s in London, you once gave me Expectations that a Reconciliation might soon take place. I had the Misfortune to find those Expectations disappointed, and to be treated as the Cause of the Mischief I was labouring to prevent. My Consolation under that groundless and malevolent Treatment was, that I retained the Friendship of many Wise and Good Men in that Country, and among the rest some Share in the Regard of Lord Howe.
The well founded Esteem, and permit me to say Affection, which I shall always have for your Lordship, makes it painful to me to see you engag’d in conducting a War, the great Ground of which, as expressed in your Letter, is, “the Necessity of preventing the American Trade from passing into foreign Channels.” To me it seems that neither the obtaining or retaining of any Trade, how valuable soever, is an Object for which Men may justly Spill each others Blood; that the true and sure means of extending and securing Commerce is the goodness and cheapness of Commodities; and that the profits of no Trade can ever be equal to the Expence of compelling it, and of holding it, by Fleets and Armies. I consider this War against us therefore, as both unjust, and unwise; and I am persuaded cool dispassionate Posterity will condemn to Infamy those who advised it; and that even Success will not save from some degree of Dishonour, those who voluntarily engag’d to conduct it. I know your great Motive in coming hither was the Hope of being instrumental in a Reconciliation; and I believe when you find that impossible on any Terms given you to propose, you will relinquish so odious a Command, and return to a more honourable private Station. With the greatest and most sincere Respect I have the honour to be, My Lord your Lordships most obedient humble Servant
B Franklin
honble. Lord HoweCopy
